PER CURIAM.
Pursuant to Florida Appellate Rule 4.6, the trial court has certified to this court the question as to elements of damages, if any, that can be claimed on behalf of a minor child and the estate by a surviving spouse and the administratrix in a wrongful death action arising from an incident that occurred on March 29, 1972. A second question certified relates to the applicability of comparative negligence.
Plaintiffs failed to file a brief within 15 days after the instant certificate was filed, as contemplated by Fla.App.Rule 4.6(f). Defendants have filed an extensive brief citing nine Florida appellate decisions which they contend answer the foregoing questions. Thus, there appears to be controlling precedent in this state upon which a decision of the trial court could be based. The trial court, under Article V, Section 6, Florida Constitution, has the power to adjudicate the questions, the answers to which may be reviewed on appeal, if desired. Chapman v. Slaff, 101 So.2d 413 (1 Fla.App. 1958).
In the exercise of its discretion, this court respectfully declines to answer the questions as certified. Pridgeon v. Folsom, 174 So.2d 619 (1 Fla.App.1965).
RAWLS, Acting C. J., and MILLS and SMITH, JJ., concur.